internal_revenue_service number release date index number -------------- ------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-149319-09 date date legend taxpayer -------------- domestic partner ----------------- date ---------------- dear ----------- this letter responds to your ------------------------- request for rulings regarding your federal income and gift_tax reporting status facts taxpayer uses the cash_method_of_accounting and files federal_income_tax returns on a calendar_year basis since california law has granted certain civil and property rights to domestic partners who register their partnership with california california has maintained a registry of domestic partnerships since on date after taxpayer and domestic partner registered with california as registered domestic partners by filing a statement of domestic_partnership their registration is still valid on date california enacted assembly bill the california domestic partner rights and responsibilities act of ab adopting california family code cfc section which became effective on date ab significantly expanded the rights and obligations of persons entering into a california domestic_partnership in relevant part cfc section provides as follows plr-149319-09 a registered domestic partners shall have the same rights protections and benefits and shall be subject_to the same responsibilities obligations and duties under law whether they derive from statutes administrative regulations court rules government policies common_law or any other provisions or sources of law as are granted to and imposed upon spouses e to the extent that provisions of california law adopt refer to or rely upon provisions of federal_law in a way that otherwise would cause registered domestic partners to be treated differently than spouses registered domestic partners shall be treated by california law as if federal_law recognized a domestic_partnership in the same manner as california law however cfc section g provided that e arned income may not be treated as community_property for state_income_tax purposes on date california enacted senate bill senate bill effective date repealed cfc section g which provided that earned_income was not to be treated as community_property for state_income_tax purposes consequently as of date california treats the earned_income of registered domestic partners as community_property for both property law purposes and state_income_tax purposes finally california gives registered domestic partners the right to enter into agreements identical to premarital agreements between prospective spouses to modify or avoid the application of the community_property_laws taxpayer and domestic partner have not entered into such an agreement law and analysis issue whether taxpayer must report on his individual federal_income_tax return one-half of the combined income that taxpayer and domestic partner earn from the performance of personal services and one-half of the combined income derived from their community_property assets sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items federal tax law generally respects state property law characterizations and definitions u s v mitchell 403_us_190 287_us_103 in 282_us_101 the supreme court held that for federal_income_tax purposes a wife owned an undivided one-half interest in the income earned by her plr-149319-09 husband in washington a community_property_state and was liable for federal_income_tax on that one-half interest thus the court concluded that husband and wife must each report one-half of the community_income on his or her separate_return regardless of which spouse earned the income u s v malcolm 282_us_792 applied the rule_of poe v seaborn to california’s community_property_laws california community_property law developed in the context of marriage and originally applied only to the property rights and obligations of spouses the law operated to give each spouse an equal interest in each community asset regardless of which spouse is the holder of record d’elia v d’elia cal app 4th by california had extended full community_property treatment to registered domestic partners applying the principle that federal_law respects state law property characterizations the federal tax treatment of community_property should apply to california registered domestic partners consequently taxpayer a registered domestic partner in california must report one-half of the community_income whether received in the form of compensation_for_personal_services or income from property on his federal_income_tax return issue whether taxpayer is entitled to half of the credits for income_tax_withholding from the wages of taxpayer and domestic partner sec_3402 of the code provides that every employer making a payment of wages must deduct and withhold income taxes from wages commonly referred to as federal_income_tax withholding sec_31 provides that the amount withheld under the withholding provision shall be allowed to the recipient of the income as a credit against the income_tax imposed on such income sec_1_31-1 of the income_tax regulations provides that the recipient of the income is the person subject_to the tax imposed under the income_tax provisions upon the wages from which the tax was withheld in an example the regulation states that if a husband and wife domiciled in a community_property_state file separate returns each reporting for income_tax purposes one half of the wages received by the husband each spouse is entitled to one half of the credit allowable for the tax withheld at source with respect to such wages prior to date the earned_income of a registered domestic partner was treated as community_property for state property law purposes but not for state_income_tax purposes plr-149319-09 because taxpayer is the recipient of half of the community_property income taxpayer is entitled to half of the amount withheld as a credit against the income_tax imposed on the income issue whether the requirement under california law effective date to treat for state property law and income_tax purposes taxpayer’s earnings as community_property and thus half of taxpayer’s earnings as vested in his partner results in a transfer of property by taxpayer to his partner for federal gift_tax purposes effective date taxpayer’s earnings are treated as community_property under california law for state_income_tax and property law purposes the supreme court has concluded that when earnings are treated as community_property under state law such earnings vest one-half in each spouse for federal tax purposes see poe v seaborn supra and u s v malcolm supra this vesting occurs by operation of law there is no transfer deemed or otherwise by one spouse to another of community earnings in poe and malcolm the taxes at issue were income taxes however the supreme court’s rationale regarding the effect of state law on the characterization of taxpayer’s earnings applies equally to gift_taxes therefore the vesting of half of taxpayer’s earnings in his partner does not result in a transfer of property by taxpayer to his partner for federal gift_tax purposes under sec_2501 of the code conclusion sec_1 taxpayer must report on his individual federal_income_tax return one-half of the combined income that taxpayer and domestic partner earn from the performance of personal services and one-half of the combined income derived from their community_property assets taxpayer is entitled to half of the credits for income_tax_withholding from the wages of taxpayer and domestic partner the requirement under california law to treat taxpayer’s earnings as community_property and thus half of taxpayer’s earnings as vested in his partner does not result in a transfer of property by taxpayer to his partner for federal gift_tax purposes under sec_2501 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-149319-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings but it is subject_to verification on examination sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting cc ----------------------
